DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-21 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US Pub.: 2018/0052785) in view of Fleck et al. (US Patent 6,405,273), Faue (US Pub.: 2009/0300255).

As per claim 1, Suh teaches/suggests a memory device, comprising:
a memory array (e.g. equate to memory banks 216) having a first set of memory banks and a second set of memory banks different than the first set (e.g. as a first group/set of memory banks among the memory banks 216 being different from a second group/set of memory banks among the memory banks 216), the memory array configured to process one unit of data for each read or write operation (e.g. corresponds  to read/write operations of a word from/to memory banks 216), wherein the one unit of data corresponds to a selectable bit length of 4, 8, or 16 bit (e.g. block/unit sizes of n-bit being communicated over buses 112a-b suggests that one unit of data having selectable bit width, such as the well-known or obvious 4, 8, or 16 bit: [0029]) (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]); 

upper data (DQ) terminals for communicating a second set of adjacent bits with an external device (e.g. associated with communicating over another one of 8DQ 112b or 112a with external device), wherein the second set of adjacent bits comprise a second set of eight bits in addition to the first parallel set when the one unit of data corresponds to the selectable bit length of 16 bits (e.g. associated with communicating upper half of the word over 8DQ: [0034]) (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]); and
an input/output (I/O) circuit including an internal data bus electrically coupling each of the lower and the upper data terminals to the memory array, wherein the internal data bus includes in communication with the first set of memory banks, in communication with the second set of memory banks (e.g. internal bus for carrying out communication with the first group/set of memory banks and the second group/set of memory banks) (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]), 
a third global data line (e.g. equate to either 112a or 112b) in communication, wherein the third global data line are configured to bidirectionally transfer data (a) from the memory array to the lower terminals, and (b) from the lower terminals to the memory array (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]), and 

Suh do not expressly teach the memory device comprising:
having a parallel set of bits;
a first plurality of global data lines, 
a second plurality of global data lines corresponding to memory,
plurality of data lines in communication with the first and the second pluralities of global data lines, plurality of data lines communicating from the first and/or second plurality of global data lines, and to the first and/or second plurality of global data lines, and 
plurality of data lines in communication with the first and the second pluralities of global data lines, plurality of data lines communicating from the first and/or second plurality of global data lines, and to the first and/or second plurality of global data lines,
wherein individual lines of plurality of data lines are interleaved with and abutting at least a portion of other individual lines of plurality of data lines.
Fleck teaches/suggests a system comprising: having a parallel set of bits (e.g. communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4); a first plurality of global data lines (e.g. lines between Mux 107-110 and one of the memory 105/106 in Fig. 7), a second plurality of global data lines corresponding to memory (e.g. lines between Mux 
Faue teaches/suggests a system comprising: wherein individual lines are interleaved with and abutting at least a portion of other individual lines (Abstract; Fig. 2; [0008]-[0009]; [0022]; and [0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Fleck’s multiplexing architecture and Faue’s bus architecture into Suh ’s memory device for the benefit of high speed access to data stored in the memory system (Fleck, col. 1, l. 28), and achieving high frequency response performance in data line transmission without addition of unnecessary shielding lines (Faue, [0008]) to obtain the invention as specified in claim 1.

As per claim 2, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device further comprising common control logic configured to control data communication amongst the third plurality of global data lines and the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

As per claim 3, Suh, Fleck and Faue teach/suggest all the claimed features of claim 2 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the control logic controls data communication by multiplexing data from individual lines of the first and second pluralities of global data lines onto the individual lines of the third and fourth pluralities of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 4, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the internal data bus further includes a fifth plurality of global data lines associated with test mode data and/or multipurpose register data, wherein the fifth Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and/or the multipurpose register data.

As per claim 5, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein: the lower data terminals and the upper data terminals are configured to receive write data from the external device and send read data to the external device; and  the individual lines of the third plurality and the individual lines of the fourth plurality of global lines are each configured to bidirectionally transfer the read data and the write data using a plurality of bidirectional repeaters (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, l. 16 to col. 8, l. 9; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 6, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the individual lines of the third plurality and the individual lines of the fourth plurality of global lines are each configured to bidirectionally transfer read data Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7-8; col. 3, l. 38 to col. 4, l. 4; col. 7, l. 16 to col. 8, l. 9; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 7, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the individual lines of the fourth plurality of global data lines are configured to function as shields for the individual lines of the third plurality of global data lines, and the individual lines of the third plurality of global data lines are configured to function as shields for the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 8, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the internal data bus does not include any global data lines used solely for shielding (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting 

As per claim 9, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the third plurality and the fourth plurality of global data lines together comprise 144 data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as it would have been obvious to include the 144 data lines.

As per claim 10, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the first plurality and the second plurality of global data lines are positioned based on a single center architecture (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 11, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 12, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the first set of memory banks share a first common control logic, and the second set of memory banks share a second common control logic (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 13, Suh, Fleck and Faue teach/suggest all the claimed features of claim 2 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein each of the third and the fourth plurality of global data lines are Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Suh further teaches/suggests the memory system comprising a host device (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]).

As per claim 15, Suh, Fleck and Faue teach/suggest all the claimed features of claim 14 above, where Suh, Fleck and Faue further teach/suggest the memory system comprising wherein the I/O circuit further includes a fifth plurality of global data lines associated with compressed test mode data and multipurpose register data, wherein the fifth plurality of global data lines is in communication with the individual lines of the third plurality and the fourth plurality of global lines via one or more multiplexers (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and the multipurpose register data.

Suh, Fleck and Faue teach/suggest all the claimed features of claim 15 above, where Suh, Fleck and Faue further teach/suggest the memory system further comprising common control logic configured to steer data of the fifth plurality of global data lines onto the individual lines of the third plurality of global data lines and/or the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 17, Suh, Fleck and Faue teach/suggest all the claimed features of claim 14 above, where Suh, Fleck and Faue further teach/suggest the memory system further comprising common control logic configured to control data communication between (a) one or more of the first plurality and the second plurality of global data lines, and (b) one or more of the third plurality and the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, wherein Suh, Fleck and Faue further teach/suggest the method further comprising having individual lines of the third plurality of global data lines, and having individual lines of the fourth plurality of global data lines, Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

As per claim 19, Suh, Fleck and Faue teach/suggest all the claimed features of claim 18 above, where Suh, Fleck and Faue further teach/suggest the method comprising wherein transferring data on the third plurality of global data lines includes multiplexing data onto individual lines of third plurality of global data lines, and wherein transferring data on the fourth plurality of global data lines includes multiplexing data onto individual lines of fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 20, Suh, Fleck and Faue teach/suggest all the claimed features of claim 19 above, where Suh, Fleck and Faue further teach/suggest the method comprising wherein the data being multiplexed onto the individual lines of the third plurality and the fourth plurality of global data lines includes test mode data and multipurpose register data (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and the multipurpose register data.

As per claim 21, Suh, Fleck and Faue teach/suggest all the claimed features of claim 18 above, where Suh, Fleck and Faue further teach/suggest the method further comprising controlling the data transfer on individual lines of the third plurality and the fourth plurality of global data lines via a common control logic, wherein the common control logic routes data from the first plurality and the second plurality of global data lines onto the individual lines of the third plurality and/or the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 24, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the lower DQ terminals are configured to communicate the four or eight bits of the one unit of data simultaneously and in parallel (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the lower DQ terminals and the upper DQ terminals are configured to communicate the first and second parallel sets of bits for the one unit of data simultaneously and in parallel (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-21 and 24-25 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 22, 2021